DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 14-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohden (US Patent 10,415,542 B2; PCT Pub. Date 01/08/2015).

Regarding claim 1, Rohden discloses a tip structure (Fig. 11) for use in a use at a free end region of an aerofoil (116) the aerofoil extending along a length axis from the free end (Fig. 12) to an opposite, supported end region (113), the aerofoil being mounted to use at the support end region for a motion in a direction of motion in an airflow relative to the aerofoil (Fig. 12), the airflow at the free end being opposed to the direction of motion, wherein if the airflow is generated by rotation of the aerofoil about an axis of rotation, then the direction of motion is defined as a tangent of a swept circle at the tip structure, the swept circle defined by rotation of the tip structure about the axis of rotation (Col 1:48-64); wherein, when considered in section in a section plane normal to the length axis, the aerofoil defines a profile having a maximum length dimension defined by a chord (Fig. 4), the chord being a straight line having a length between a leading edge point and a trailing edge point on the profile (Fig. 4 

Regarding claim 2, Rohden discloses all of claim 1 as above, wherein the angle alphaP is at least 3 (degrees) less positive or more negative than the angle alphaS (Fig. 6, shows the difference between the angles alphaP and alphaS, 108A corresponds with alphaP and 108B corresponds with alphaS, and alphaP is more negative than alphaS when measured from P the centerline in Rohden and at least 3 degrees).

Regarding claim 3, Rohden discloses all of claim 1 as above, wherein the angle alphaP is from 2 degrees positive to 5 degrees negative, and the angle alphaS is from 2 degrees positive to 9 degrees positive (Fig. 6 shows that alphaP, 108A is a slight negative angle and the angle alphaS 108B is slightly positive).

Regarding claim 4, Rohden discloses all of claim 1 as above, wherein the angle alphaS is positive and the angle alphaP is negative (Fig. 6), and the angle alphaS is greater than the angle alphaP (Also see Fig. 6).

Regarding claim 5, Rohden discloses all of claim 1 as above, wherein a suction side reference plane containing the reference chord is defined as normal to the first suction side plane (Fig. 6); and when the suction side structure is projected in a direction normal to the suction side reference plane to define a projected profile in the suction side reference plane, the projected profile of the suction side structure defining a total area Sa on one side of the first suction side plane and bounded by the suction side of the aerofoil: the angle alphaS is positive when the second suction side plane intersects the suction side reference plane anywhere in a region comprising at least 50% of the area Sa (Fig. 6 shows the intersection point for angle alphaS is further to the trailing edge than the leading edge and would comprise over 50% of the area).

Regarding claim 6, Rohden discloses all of claim 1 as above, wherein a pressure side reference plane containing the reference chord is defined as normal to the first pressure side plane, and when the pressure side structure is projected in a direction normal to the pressure side reference plane to define a projected profile in the pressure side reference plane, the projected profile of the pressure side structure defining a total area Pa on one side of the first pressure side plane and bounded by the 

Regarding claim 7, Rohden discloses all of claim 1 as above, wherein a pressure side reference plane containing the reference chord if defined as normal to the first pressure side plane, and a suction side reference plane containing the reference chord is defined as normal to the first suction side plane, and when the pressure side structure is projected in a direction normal the pressure side reference plane to define a projected profile in the pressure side reference plane, and the suction side structure is projected in a direction normal to the suction side reference plane to define a projected profile in the suction side reference plane, the projected profile of the pressure side structure defining a total area Pa on one side of the first pressure side plane and bounded by the pressure side of the aerofoil (Fig. 6); the angle alphaP is less positive or more negative than the angle alphaS when the second pressure side plane intersects the pressure side of the reference plane anywhere in a region comprising at least 50% of the area Pa and the second suction side plane intersects the suction side reference plane anywhere in a region comprising at least 50% of the area Sa (Fig. 6; the angle alphaP is negative (108A) when the second pressure side plane intersects the pressure side reference plane anywhere in a region comprising at least 50% (Fig. 6 shows the intersection point for the angle alphaP is further to the trailing edge than the leading edge and would comprise over 50% of the area; Fig. 6 shows the intersection point for angle alphaS is further to the trailing edge than the leading edge and would comprise over 50% of the area).

Regarding claim 8, Rohden discloses all of claim 1 as above, wherein a pressure side reference plane containing the reference chord is defined as normal to the first pressure side plane, and a suction 

Regarding claim 11, Rohden discloses all of claim 1 as above, wherein a pressure side reference plane containing the reference chord is defined as normal to the first pressure side plane, and a suction side reference plane containing the reference chord is defined as normal to the first suction side plane; and, when the pressure side structure is projected in a direction normal to the pressure side reference plane (P) to define a projected profile in the pressure side reference plane (Fig. 6, 108A), and the suction side structure is projected in a direction normal to the suction side reference plane to define a projected profile in the suction side reference plane (Fig. 6, 108B), the projected profile of the pressure side structure extending to a maximum distance Pd from the first pressure side plane (Fig. 6), the projected profile of the suction side structure extending to a maximum distance Sd from the first suction side 

Regarding claim 14, Rohden discloses all of claim 1 as above, wherein a pressure side reference plane containing the reference chord is defined as normal to the first pressure side plane, and a suction side reference plane containing the reference chord is defined as normal to the first suction side plane; and, when the pressure side structure is projected in a direction normal to the pressure side reference plane to define a projected profile in the pressure side reference plane, the suction side structure is projected in a direction normal to the suction side reference plane to define a projected profile in the suction side reference plane (Fig. 6), the projected profile of the pressure side structure and the projected profile of the suction side converge forwardly with respect to the direction of motion (Fig. 2) to define a projected profile of a forwardly pointing leading edge of the tip structure (Fig. 2).

Regarding claim 15, Rohden discloses all of claim 1 as above, and including at least one attachment portion (113, 114), the attachment portion being attachable to a free end region of an aerofoil to form an assembly (Fig. 11).

Regarding claim 16, Rohden discloses a rotor blade (104) comprising an aerofoil (Fig. 11) and further comprising a tip structure according to claim 1 (Fig. 11).

Regarding claim 17, Rohden discloses a rotor (Fig. 12) having at least blade according to claim 16 (Fig. 12, Col 1:19-28).

Regarding claim 21, Rohden discloses a method of improving a mass efficiency P/I of a rotor (Col 1:48-64); the rotor comprising at least one blade (104), the blade comprising an aerofoil (Fig. 12), wherein the P is an average output shaft power produced by the rotor over a target windspeed range, and I is a mass moment of inertia of the rotor (Reducing the lift-to-drag ratio of the rotor blade would increase the power average output of the shaft); the method comprising: providing a tip structure according to claim 1 (shown above); and arranging the tip structure at the free end region of the aerofoil (Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rohden (US Patent 10,415,542 B2; PCT Pub. Date 01/08/2015) in view of Moroz (US PGPUB 2007/0025856 A1).

Regarding claim 18, Rohden teaches all of claim 16 as above.
However, Rohden does not explicitly teach a wind farm with a plurality of wind turbines arranged to extract energy from a wind, the wind turbines being arranged respectively upstream and downstream of one another with respect to a direction of the wind, each turbine comprising a rotor having at least one blade according to claim 16.

It would have been obvious to a person of ordinary skill in the art before the effective filing date to provide the wing tip structures of Rohden for a wind park, as both references are in the same field of endeavor, and one of ordinary skill would appreciate that not only that wind farms or wind parks with a plurality of wind turbines arranged to extract energy from the wind, the wind turbines arranged respectively upstream and downstream of one another with respect to a direction of the wind are well contemplated by the art, but that there is an understanding as shown by Moroz that wing tip structures would be utilized in wind farms as opposed to individual, stand-alone wind turbines.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rohden (US Patent 10,415,542 B2; PCT Pub. Date 01/08/2015) in view of Patt et al. (US PGPUB 2011/0024552 A1).

Regarding claims 19 and 20, Rohden discloses all of claim 16 and claim 1 respectively.
However, Rohden does not teach or suggest, a helicopter or an aircraft with the tip structures of claim 16 or claim 1.
Patt et al. teaches a tiltrotor aircraft with anhedral tip blades (Fig. 8A-8B, Fig. 6) which the Examiner holds to be both a helicopter and an aircraft.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the anhedral ‘shaped tip portion’ of Patt et al. with the wingtip structure of Rohden, as both references are in the same field of endeavor (improving performance of aerofoils), and one of ordinary skill would appreciate that adding winglet portions to a tiltrotor aircraft would “provide improved hover performance” (Patt et al., Abstract). 

Allowable Subject Matter
Claims 9-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, Rohden teaches all of claim 1 as above.
While it Rohden’s wing tip structures disclose that the projected profile of the pressure side structure defining a total area Pa on one side of the first pressure side plane and bounded by the pressure side of the aerofoil, the projected profile of the suction side structure defining a total area Sa on one side of the first suction side plane and bounded by the suction side of the aerofoil, and the chord of the aerofoil passing through the intermediate axis point having a length C1 between the respective leading edge point and the trailing edge point; Rohden does not explicitly disclose, teach, or suggest “an intermediate axis point is defined on the length axis at a straight line distance within a range from 300mm to 700mm from a terminal point defining a distal end of the aerofoil, the terminal axis point being that axis point furthest from the supported end region, and Rohden does not disclose, teach or suggest, the relationship between (Pa + Sa) ≤ ( 3 ∙ Cl)2 . While the Examiner holds that a mere recitation of a size of something is not inherently patentable (MPEP 2144.04 IV. A.), the ratio (Pa + Sa) ≤ (3 ∙ Cl)2 is not disclosed, taught, or suggested by the prior art.

Regarding claim 10, Rohden discloses all of claim 1 as above.


Regarding claim 12, Rohden discloses all of claim 1 as above.
However, Rohden not discloses, teach, or suggest: wherein the chord of the suction side structure extends in the second suction side plane at an angle alphaS2 relative to the direction of motion and in the third suction side plane at an angle alphaS3 relative to the direction of motion and angle alphaS3 is less positive or more negative or less negative or more positive than angle alphaS2, wherein the angle alphaS2 or alphaS3 is defined as positive where the respective chord extends forwardly and towards the supported end region with respect to the direction of motion, and negative where the respective chord extends forwardly and away from the supported end region with respect to the direction of motion. Rohden shows in Fig. 3 that angle alphaS2 would be more negative or less 

Regarding claim 13, Rohden teaches all of claim 1 as above.
However, similarly to claim 12 Rohden does not disclose, teach, or suggest that angle alphaP3 is more positive or less negative than angle alphaP2, and the change in angle increases over the entire length of the wing tip structure as shown in Fig. 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2017/0370345 A1 discloses a fluid turbine rotor blade with winglet design.
US PGPUB 2012/0217754 A1 discloses a wind turbine blade, wind turbine generator with same, and design method of wind turbine blade.
US Patent 9,103,325 B2 discloses a winglet for a wind turbine rotor blade.
US PGPUB 2015/0003994 A1 discloses a wind turbine blade and method of fabricating same.
US PGPUB 2009/0084904 A1 discloses wingtip feathers, including paired, fixed feathers, and associated systems and methods.
US Patent 6,142,738 A discloses a blade for rotary wing aircraft with a blade tip winglet.
US PGPUB 2004/0061029 A1 discloses a high efficiency tip vortex reversal and induced drag reduction.
US PGPUB 2009/0302167 A1 discloses an apparatus and method for use on aircraft with spanwise flow inhibitors.
US PGPUB 2016/0009379 A1 discloses a one-piece composite bifurcated winglet.

US PGPUB 2014/0346281 A1 discloses a split blended winglet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745